OPINION ON PETITION FOR REHEARING
HOFFMAN, Judge.
On petition for rehearing plaintiffs assert error in the Appellate Court decision of August 28, 1986, 496 N.E.2d 1313, in that Vurpillat et al. v. Zehner et al. (1891), 2 Ind.App. 397, 28 N.E. 556 was incorrectly characterized as an Indiana Supreme Court opinion. This erroneous characterization was brought to the attention of the Court prior to the issuance of the opinion. Regretfully, uncorrected copies of the opinion were sent to the attorneys and the trial judge. However, a correct copy was sent to West Publishing Company, the official Indiana Cases publisher.
The petition for rehearing is denied.
STATON, P.J., and GARRARD, J., concur.